                                                                    The Honorable Thomas S. Zilly
1

2

3

4

5

6

7                               UNITED STATES DISTRICT COURT
8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
9
     ESTATE OF NICKOLAS MICHAEL
10   PETERS, by the Personal Representative CARL
     MICHAEL PETERS; and JAYNI MARIE                   No. 2:19-cv-00873-TSZ
11
     PETERS and CARL MICHAEL PETERS,
12   individually and their marital community,         AMENDED ANSWER OF DEFENDANT
                                                       SNOHOMISH COUNTY TO THE THIRD
13                             Plaintiffs,             AMENDED COMPLAINT
14          vs.
15
     SNOHOMISH COUNTY as a sub-division of
16   the STATE of WASHINGTON; SNOHOMISH
     COUNTY DEPUTY SHERIFF ARTHUR J.
17   WALLIN; and CERTAIN UNKNOWN
     SNOHOMISH COUNTY DEPUTY SHERIFFS
18
     JOHN & JANE DOES 1-3,
19
                               Defendants.
20
            COMES NOW Defendant Snohomish County by and through its attorney of record, and
21

22   by way of answer to The Third Amended Complaint admits, denies and alleges as follows:

23                               I.      JURISDICTION AND VENUE
24
            1. Answering paragraph 1 of the Third Amended Complaint, to the extent this paragraph
25
     consists of allegations pertaining to a defendant other than Snohomish County, no response is
26
     required. Defendant Snohomish County admits jurisdiction is properly vested in Federal District
27
                                                                            SNOHOMISH COUNTY
     AMENDED ANSWER OF DEFENDANT SNOHOMISH                       PROSECUTING ATTORNEY - CIVIL DIVISION
     COUNTY TO THE THIRD AMENDED COMPLAINT - 1                      Robert J. Drewel Bldg., 8th Floor, M/S 504
     2:19-cv-00873-TSZ                                                        3000 Rockefeller Ave
                                                                     EVERETT, WASHINGTON 98201-4060
                                                                       (425)388-6330/FAX: (425)388-6333
     Court based on allegations giving rise to actions under 42 U.S.C. § 1983, 28 U.S.C. §1331 and
1

2    28 U.S.C. §1343.

3           2. Answering paragraph 2 of the Third Amended Complaint, paragraph 2 is a legal
4
     conclusion for which no response is required.
5
            3. Answering paragraph 3 of the Third Amended Complaint, Defendant Snohomish
6
     County admits this Court has original jurisdiction over the claims.
7

8
            4. Answering paragraph 4, of the Third Amended Complaint, Defendant Snohomish

9    County affirmatively alleges and admits Snohomish County is a political subdivision of the State
10   of Washington, is located within the Western District of Washington, the incident giving rise to
11
     the complaint occurred in the Western District of Washington and venue is appropriate in the U.S.
12
     District Court, Western District of Washington.        Defendant Snohomish County is without
13
     information sufficient to form the basis of a belief in the truth in the allegations of residency of
14

15   the other parties and therefore the remaining allegations are denied.

16                                           II.     PARTIES
17
     Plaintiffs
18
            5. Answering paragraph 5 of the Third Amended Complaint, Defendant is without
19
     information sufficient to form the basis of a belief in the allegations and therefore denies the
20

21   allegations.

22          6. Answering paragraph 6 of the Third Amended Complaint, Defendant is without
23
     information sufficient to form the basis of a belief in the allegations and therefore denies the
24
     allegations.
25
            7. Answering paragraph 7 of the Third Amended Complaint, Defendant is without
26

27
                                                                               SNOHOMISH COUNTY
     AMENDED ANSWER OF DEFENDANT SNOHOMISH                          PROSECUTING ATTORNEY - CIVIL DIVISION
     COUNTY TO THE THIRD AMENDED COMPLAINT - 2                         Robert J. Drewel Bldg., 8th Floor, M/S 504
     2:19-cv-00873-TSZ                                                           3000 Rockefeller Ave
                                                                        EVERETT, WASHINGTON 98201-4060
                                                                          (425)388-6330/FAX: (425)388-6333
     information sufficient to form the basis of a belief in the allegations and therefore denies the
1

2    allegations.

3           8.      Answering paragraph 8 of the Third Amended Complaint, Defendant is without
4
     information sufficient to form the basis of a belief in the allegations and therefore denies the
5
     allegations.
6
     Defendants
7

8
            9. Answering paragraph 9 of the Third Amended Complaint, Defendant Snohomish

9    County admits Snohomish County is a political subdivision of the State of Washington. As the
10   remaining allegations are legal averments, no response is required.
11
            10. Answering paragraph 10 of the Third Amended Complaint, to the extent
12
     paragraph 10 consists of allegations regarding a defendant other than Snohomish County, no
13
     response is required. If an answer is required of Snohomish County regarding allegations against
14

15   another Defendant, Defendant Snohomish County admits, on information and belief that

16   Snohomish County Deputy Arthur Wallin is believed to be the deputy sheriff that fired a firearm
17
     during the incident giving rise to Plaintiffs’ complaint. Defendant Snohomish County is without
18
     information sufficient to form the basis of a belief in the truth of the remaining allegations and
19
     therefore denies the same.
20

21          11. Answering paragraph 11 of the Third Amended Complaint, Defendant Snohomish

22   County admits Deputy Wallin was employed by Defendant Snohomish County as a Deputy
23
     Sheriff on the date of the incident giving rise to the complaint. Any different or remaining
24
     allegations are denied.
25

26

27
                                                                              SNOHOMISH COUNTY
     AMENDED ANSWER OF DEFENDANT SNOHOMISH                         PROSECUTING ATTORNEY - CIVIL DIVISION
     COUNTY TO THE THIRD AMENDED COMPLAINT - 3                        Robert J. Drewel Bldg., 8th Floor, M/S 504
     2:19-cv-00873-TSZ                                                          3000 Rockefeller Ave
                                                                       EVERETT, WASHINGTON 98201-4060
                                                                         (425)388-6330/FAX: (425)388-6333
            12. Answering paragraph 12 of the Third Amended Complaint, to the extent paragraph
1

2    12 consists of allegations regarding a defendant other than Snohomish County, no response is

3    required. If an answer of Snohomish County is required regarding allegations against a defendant
4
     other than Snohomish County, Defendant Snohomish County on information and belief admits
5
     Deputy Wallin was acting under color of state law and within the scope of his employment.
6
            13. Answering paragraph 13 of the Third Amended Complaint, to the extent paragraph
7

8
     13 consists of allegations regarding a defendant other than Snohomish County, no response is

9    required. If an answer of Snohomish County is required regarding allegations against another
10   Defendant, Defendant Snohomish County denies the allegations.
11
            14. Answering paragraph 14 of the Third Amended Complaint, to the extent paragraph
12
     14 consists of allegations regarding a defendant other than Snohomish County, no response is
13
     required. If an answer of Snohomish County is required regarding allegations against another
14

15   Defendant, Defendant Snohomish County denies the allegations.

16          15. Answering paragraph 15 of the Third Amended Complaint, Defendant Snohomish
17
     County is without information sufficient to form the basis of a belief in the allegations and
18
     therefore denies the same.
19
            16. Answering paragraph 16 of the Third Amended Complaint, Defendant Snohomish
20

21   County is without information sufficient to form the basis of a belief in the allegations and

22   therefore denies the same.
23
            17. Answering paragraph 17 of the Third Amended Complaint, Defendant Snohomish
24
     County is without information sufficient to form the basis of a belief in the allegations and
25
     therefore denies the same.
26

27
                                                                            SNOHOMISH COUNTY
     AMENDED ANSWER OF DEFENDANT SNOHOMISH                       PROSECUTING ATTORNEY - CIVIL DIVISION
     COUNTY TO THE THIRD AMENDED COMPLAINT - 4                      Robert J. Drewel Bldg., 8th Floor, M/S 504
     2:19-cv-00873-TSZ                                                        3000 Rockefeller Ave
                                                                     EVERETT, WASHINGTON 98201-4060
                                                                       (425)388-6330/FAX: (425)388-6333
            18. Answering paragraph 18 of the Third Amended Complaint, paragraph 18 is an
1

2    averment requiring not an answer. To the extent a response is required, Defendant Snohomish

3    County denies.
4
                                           III.   JURY DEMAND
5
            19. Answering paragraph 18 of the Third Amended Complaint, no response is required.
6
                                     IV.      BACKGROUND FACTS
7

8
            20. Answering paragraph 20 of the Third Amended Complaint, to the extent paragraph

9    20 consists of allegations regarding a defendant other than Snohomish County, no response is
10   required. If an answer of Snohomish County is required regarding allegations against another
11
     Defendant, Defendant Snohomish County denies the allegations.
12
            21. Answering paragraph 21 of the Third Amended Complaint, to the extent paragraph
13
     21 consists of allegations regarding a defendant other than Snohomish County, no response is
14

15   required. If an answer of Snohomish County is required regarding allegations against another

16   Defendant, Defendant Snohomish County is without information sufficient to form the basis of a
17
     belief in the truth of the allegations and therefore denies the same.
18
            22. Answering paragraph 22 of the Third Amended Complaint, Defendant Snohomish
19
     County admits, as of the date of this filing, Deputy Wallin is on administrative leave from the
20

21   Snohomish County Sheriff’s Office. Any different or remaining allegations are denied.

22          23. Answering paragraph 23 of the Third Amended Complaint, Defendant Snohomish
23
     County admits, upon information and belief, that on October 23, 2018, Nickolas Peters, age 24,
24
     was driving a pickup truck in Snohomish County, Washington. Defendant Snohomish County is
25

26

27
                                                                                SNOHOMISH COUNTY
     AMENDED ANSWER OF DEFENDANT SNOHOMISH                           PROSECUTING ATTORNEY - CIVIL DIVISION
     COUNTY TO THE THIRD AMENDED COMPLAINT - 5                          Robert J. Drewel Bldg., 8th Floor, M/S 504
     2:19-cv-00873-TSZ                                                            3000 Rockefeller Ave
                                                                         EVERETT, WASHINGTON 98201-4060
                                                                           (425)388-6330/FAX: (425)388-6333
     without information sufficient to form a basis of a belief as to the remaining allegation that Mr.
1

2    Peters was driving within Bothell City limits and therefore, denies the allegation.

3           24. Answering paragraph 24 of the Third Amended Complaint, Defendant Snohomish
4
     County affirmatively alleges and admits on information and belief, at the conclusion of the vehicle
5
     pursuit, Britt Jackobsen, age 22, was the sole passenger in the pickup truck. Any additional
6
     allegations are denied.
7

8
            25. Answering paragraph 25 of the Third Amended Complaint, Defendant Snohomish

9    County denies Plaintiffs fairly and accurately characterize the content of the radio traffic of the
10   incident. Defendant Snohomish County affirmatively alleges and admits that at the conclusion
11
     of the incident, it was determined that the subject driving a pickup truck on October 23, 2018 was
12
     Nickolas Peters. Any different or remaining allegations are denied.
13
            26. Answering paragraph 26 of the Third Amended Complaint, to the extent paragraph
14

15   26 consists of allegations regarding a defendant other than Snohomish County, no response is

16   required. If an answer of Snohomish County is required regarding allegations against another
17
     Defendant, Defendant Snohomish County denies Plaintiffs fairly and accurately characterize the
18
     contents of radio traffic of the incident and therefore denies the allegations.
19
            27. Answering paragraph 27 of the Third Amended Complaint, to the extent paragraph
20

21   27 consists of allegations regarding a defendant other than Snohomish County, no response is

22   required. If an answer of Snohomish County is required regarding allegations against another
23
     Defendant, on information and belief, Defendant Snohomish County admits on information and
24
     belief, Deputy Wallin was driving a marked police vehicle. As to the remaining allegations
25

26

27
                                                                                SNOHOMISH COUNTY
     AMENDED ANSWER OF DEFENDANT SNOHOMISH                           PROSECUTING ATTORNEY - CIVIL DIVISION
     COUNTY TO THE THIRD AMENDED COMPLAINT - 6                          Robert J. Drewel Bldg., 8th Floor, M/S 504
     2:19-cv-00873-TSZ                                                            3000 Rockefeller Ave
                                                                         EVERETT, WASHINGTON 98201-4060
                                                                           (425)388-6330/FAX: (425)388-6333
     against Defendant Wallin, Defendant Snohomish County is without information sufficient to form
1

2    the basis of a belief as to the truth of the allegations and denies the same.

3           28. Answering paragraph 28 of the Third Amended Complaint, Defendant Snohomish
4
     County admits the allegations in paragraph 28.
5
            29. Answering paragraph 29 of the Third Amended Complaint, Defendant Snohomish
6
     County admits the allegations.
7

8
            30. Answering paragraph 30 of the Third Amended Complaint, Defendant Snohomish

9    County affirmatively alleges and admits after being pulled over for a traffic violation, Nickolas
10   Peters initially stopped the vehicle he was driving, but subsequently fled before any Snohomish
11
     County Sheriff’s personnel made contact.
12
            31. Answering paragraph 31 of the Third Amended Complaint, Defendant Snohomish
13
     County affirmatively alleges and admits the vehicle pursuit ran several miles and multiple
14

15   maneuvers were attempted, to stop the vehicle, termed “PIT,” a PIT maneuver occurs when a

16   pursuing car can force a fleeing car to turn sideways abruptly, causing the driver to lose control
17
     and stop. Defendant Snohomish County affirmatively alleges and admits, that the pursuit ended
18
     on Damson Road, southwest of the location where Damson Road meets Filbert Road in
19
     Snohomish County, WA. Defendant Snohomish County denies the remaining allegations.
20

21          32. Answering paragraph 32 of the Third Amended Complaint, Defendant Snohomish

22   County is without information sufficient to form the basis of a belief in the truth allegations and
23
     therefore denies the same.
24
            33. Answering paragraph 33 of the Third Amended Complaint, Defendant Snohomish
25
     County admits the pickup truck ended partially on the sidewalk at the end of the pursuit, but is
26

27
                                                                                SNOHOMISH COUNTY
     AMENDED ANSWER OF DEFENDANT SNOHOMISH                           PROSECUTING ATTORNEY - CIVIL DIVISION
     COUNTY TO THE THIRD AMENDED COMPLAINT - 7                          Robert J. Drewel Bldg., 8th Floor, M/S 504
     2:19-cv-00873-TSZ                                                            3000 Rockefeller Ave
                                                                         EVERETT, WASHINGTON 98201-4060
                                                                           (425)388-6330/FAX: (425)388-6333
     without information sufficient to form the basis of a belief in the truth in the remaining allegations
1

2    and therefore denies.

3            34.   Answering paragraph 34 of the Third Amended Complaint, to the extent paragraph
4
     34 consists of allegations regarding a defendant other than Snohomish County, no response is
5
     required. If an answer of Snohomish County is required regarding allegations against another
6
     Defendant, Defendant Snohomish County denies the allegations
7

8
             35.     Answering paragraph 35 of the Third Amended Complaint, on information and

9    belief, Defendant Snohomish County admits and affirmatively alleges that Deputy Stich drove
10   his vehicle into the front end of the pickup truck, pushing the truck backwards. Answering the
11
     remainder of the allegations contained in paragraph 35, Defendant Snohomish County is without
12
     information sufficient to form the basis of a belief in the truth of the allegations, as to the distance
13
     the pickup truck was moved by Deputy Stich’s impact with it, and therefore denies the same.
14

15           36.     Answering paragraph 36 of the Third Amended Complaint, Defendant Snohomish

16   County affirmatively alleges and admits Deputy Stich’s actions pushed the pickup rearward, but
17
     is without information sufficient to form a basis of a belief as to the truth of the remaining
18
     allegations and therefore denies.
19
             37.     Answering paragraph 37 of the Third Amended Complaint, Defendant Snohomish
20

21   County is without information sufficient to form a basis of a belief as to the truth of the allegations

22   and therefore denies.
23
             38.     Answering paragraph 38 of the Third Amended Complaint, Defendant Snohomish
24
     County is without information sufficient to form a basis of a belief as to the truth of the allegations
25
     and therefore denies the allegations.
26

27
                                                                                 SNOHOMISH COUNTY
     AMENDED ANSWER OF DEFENDANT SNOHOMISH                            PROSECUTING ATTORNEY - CIVIL DIVISION
     COUNTY TO THE THIRD AMENDED COMPLAINT - 8                           Robert J. Drewel Bldg., 8th Floor, M/S 504
     2:19-cv-00873-TSZ                                                             3000 Rockefeller Ave
                                                                          EVERETT, WASHINGTON 98201-4060
                                                                            (425)388-6330/FAX: (425)388-6333
            39.     Answering paragraph 39 of the Third Amended Complaint, Defendant Snohomish
1

2    County is without information sufficient to form a basis of a belief as to the truth of the allegations

3    and therefore denies the allegations.
4
            40.     Answering paragraph 40 of the Third Amended Complaint, Defendant Snohomish
5
     County is without information sufficient to form a basis of a belief as to the truth of the allegations
6
     and therefore denies the allegations.
7

8
            41.     Answering paragraph 41 of the Third Amended Complaint, Defendant Snohomish

9    County affirmatively alleges and admits Deputy Stich reported that deputies Wallin and Stich
10   exited their vehicles and stood near the front passenger side of the pickup truck.
11
            42.     Answering paragraph 42 of the Third Amended Complaint, the allegations in
12
     paragraph 42 consist of allegations regarding a defendant other than Snohomish County, and thus
13
     no response is required. If an answer of Snohomish County is required regarding allegations
14

15   against another Defendant, Defendant Snohomish County is without information sufficient to

16   form the basis of a belief as to the truth of the allegations and therefore denies the allegations.
17
            43.     Answering paragraph 43 of the Third Amended Complaint, Defendant Snohomish
18
     County is without information sufficient to form a basis of a belief as to the truth of the allegations
19
     and therefore denies the allegations.
20

21          44.     Answering paragraph 44 of the Third Amended Complaint, Defendant Snohomish

22   County on information and belief admits commands were given to Mr. Peters and Ms. Jakobsen,
23
     but is without information sufficient to form the basis of a belief into the sequence of the
24
     commands given and therefore denies the allegations contained in paragraph 44.
25

26

27
                                                                                 SNOHOMISH COUNTY
     AMENDED ANSWER OF DEFENDANT SNOHOMISH                            PROSECUTING ATTORNEY - CIVIL DIVISION
     COUNTY TO THE THIRD AMENDED COMPLAINT - 9                           Robert J. Drewel Bldg., 8th Floor, M/S 504
     2:19-cv-00873-TSZ                                                             3000 Rockefeller Ave
                                                                          EVERETT, WASHINGTON 98201-4060
                                                                            (425)388-6330/FAX: (425)388-6333
            45.       Answering paragraph 45 of the Third Amended Complaint, Defendant Snohomish
1

2    County affirmatively alleges and admits Deputy Stich observed and reported that Nickolas Peters’

3    left was hand moving between the driver’s side door and the steering wheel and Deputy Stich
4
     later reported that it appeared Mr. Peters was trying to open the driver’s side door.
5
            46.       Answering paragraph 46 of the Third Amended Complaint, Defendant Snohomish
6
     County admits the allegations.
7

8
            47.       Answering paragraph 47 of the Third Amended Complaint, the paragraph consists

9    of allegations regarding a defendant other than Snohomish County, and thus no response is
10   required. If an answer of Snohomish County is required regarding allegations against another
11
     Defendant, Defendant Snohomish County is without information sufficient to form the basis of a
12
     belief in the allegations and therefore denies the allegations.
13
            48.       Answering paragraph 48 of the Third Amended Complaint, Defendant
14

15   Snohomish County admits the allegations.

16          49.       Answering paragraph 49 of the Third Amended Complaint, Defendant Snohomish
17
     County affirmatively alleges and admits Deputy Stich reported that after he heard shots fired, he
18
     looked into the pickup truck and was finally able to observe Mr. Peters right hand, which was
19
     balled into a fist down by his waist, while his left hand was moving around, appearing to try to
20

21   open the door.

22          50.       Answering paragraph 50 of the Third Amended Complaint, Defendant Snohomish
23
     County admits the allegations.
24
            51.       Answering paragraph 51 of the Third Amended Complaint, Defendant Snohomish
25
     County affirmatively alleges and admits on information and belief, Deputy Stich was verbally
26

27
                                                                                  SNOHOMISH COUNTY
     AMENDED ANSWER OF DEFENDANT SNOHOMISH                             PROSECUTING ATTORNEY - CIVIL DIVISION
     COUNTY TO THE THIRD AMENDED COMPLAINT - 10                           Robert J. Drewel Bldg., 8th Floor, M/S 504
     2:19-cv-00873-TSZ                                                              3000 Rockefeller Ave
                                                                           EVERETT, WASHINGTON 98201-4060
                                                                             (425)388-6330/FAX: (425)388-6333
     interviewed by Snohomish County Multi-Agency Response Team, or “SMART,” investigators
1

2    on October 24, 2018 and the interview was recorded, and on October 28, 2018, Deputy Stich

3    provided a written follow-up report based on questions raised by the SMART investigators during
4
     the October 24, 2018 interview. Any remaining allegations are denied.
5
            52.     Answering paragraph 52 of the Third Amended Complaint, Defendant Snohomish
6
     County denies Plaintiffs have fairly and accurately characterized the contents of Deputy Stich’s
7

8
     interview and follow-up report. Defendant Snohomish County affirmatively alleges and admits,

9    Deputy Stich was verbally interviewed by Snohomish County Multi-Agency Response Team, or
10   “SMART,” investigators on October 24, 2018 and the interview was recorded, and on October
11
     28, 2018, Deputy Stich provided a written follow-up report based on questions raised by the
12
     SMART investigators during the October 24, 2018 interview. Defendant Snohomish County
13
     affirmatively alleges and admits the October 24, 2018 recorded interview and October 28, 2018
14

15   follow-up report accurately reflect Deputy Stich’s observations of the incident giving rise to

16   Plaintiffs’ complaint. All differing allegations are denied.
17
            53.     Answering paragraph 53 of the Third Amended Complaint, paragraph 53 consists
18
     of allegations regarding a defendant other than Snohomish County, no response is required. If an
19
     answer of Snohomish County is required regarding allegations against another Defendant,
20

21   Defendant Snohomish County is without information sufficient to form the basis of a belief in the

22   allegations and therefore denies the allegations.
23
            54.     Answering paragraph 54 of the Third Amended Complaint, Defendant Snohomish
24
     County affirmatively alleges and admits a bullet entered Nickolas Peters’ upper right arm near
25

26

27
                                                                               SNOHOMISH COUNTY
     AMENDED ANSWER OF DEFENDANT SNOHOMISH                          PROSECUTING ATTORNEY - CIVIL DIVISION
     COUNTY TO THE THIRD AMENDED COMPLAINT - 11                        Robert J. Drewel Bldg., 8th Floor, M/S 504
     2:19-cv-00873-TSZ                                                           3000 Rockefeller Ave
                                                                        EVERETT, WASHINGTON 98201-4060
                                                                          (425)388-6330/FAX: (425)388-6333
     his shoulder. Defendant Snohomish County is without information sufficient to form the basis of
1

2    a belief in the truth of the remaining allegations and therefore denies the same.

3           55.     Answering paragraph 55 of the Third Amended Complaint, Defendant Snohomish
4
     County admits that at the time of the incident, light was provided to the area in which the incident
5
     occurred by overhead streetlights and headlights of two patrol vehicles. However, Defendant
6
     Snohomish County is without information sufficient to form the basis of a belief in the truth of
7

8
     the allegation regarding the degree to which the pickup was illuminated, and therefore denies that

9    at all times material to this incident, the pickup was illuminated. Any different or remaining
10   allegations are denied.
11
            56.     Answering paragraph 56 of the Third Amended Complaint, Defendant Snohomish
12
     County affirmatively alleges and admits there was no reported observation of Mr. Peters holding
13
     a weapon, or reported observation of a weapon visible in the vehicle at the time of the shooting.
14

15          57.     Answering paragraph 57 of the Third Amended Complaint, Defendant Snohomish

16   County admits the allegation.
17
            58.     Answering paragraph 58 of the Third Amended Complaint, to the extent this
18
     paragraph consists of a defendant other than Snohomish County, no response is required. If an
19
     answer of Defendant Snohomish County is required as to allegations regarding another defendant,
20

21   Defendant Snohomish County is without information sufficient to form a basis of a belief in the

22   allegation and therefore denies the same. To the extent this paragraph pertains to Defendant
23
     Snohomish County, Defendant Snohomish County affirmatively alleges and admits Deputy Stich
24
     did not report Mr. Peters was verbally threatening him at the time he was shot, however Mr. Peters
25
     was not following the deputies commands. Any different or remaining allegations are denied.
26

27
                                                                               SNOHOMISH COUNTY
     AMENDED ANSWER OF DEFENDANT SNOHOMISH                          PROSECUTING ATTORNEY - CIVIL DIVISION
     COUNTY TO THE THIRD AMENDED COMPLAINT - 12                        Robert J. Drewel Bldg., 8th Floor, M/S 504
     2:19-cv-00873-TSZ                                                           3000 Rockefeller Ave
                                                                        EVERETT, WASHINGTON 98201-4060
                                                                          (425)388-6330/FAX: (425)388-6333
            59.     Answering paragraph 59 of the Third Amended Complaint, Defendant Snohomish
1

2    County is without information sufficient to form the basis of a belief in the truth of the allegations

3    and therefore denies the allegations.
4
            60.     Answering paragraph 60 of the Third Amended Complaint, to the extent the
5
     paragraph consists of allegations regarding a defendant other than Snohomish County, no
6
     response is required. Additionally, to the extent this paragraph consists of legal averments, no
7

8
     response is required. To the extent this paragraph pertains to Defendant Snohomish County,

9    Defendant Snohomish County admits and affirmatively alleges that patrol deputies are equipped
10   with a service weapon in addition to measures of less-lethal force. If an answer of Snohomish
11
     County is required regarding allegations against another Defendant, Defendant Snohomish
12
     County is without information sufficient to form the basis of a belief in the allegations and
13
     therefore denies the allegations. Any different or remaining allegations are denied.
14

15          61.     Answering paragraph 61 of the Third Amended Complaint, to the extent the

16   paragraph consists of allegations regarding a defendant other than Snohomish County, no
17
     response is required. If an answer of Snohomish County is required regarding allegations against
18
     another Defendant, Defendant Snohomish County is without information sufficient to form the
19
     basis of a belief in the allegations and therefore denies the allegations. Additionally, to the extent
20

21   this paragraph consists of legal averments, no response is required. To the extent this paragraph

22   pertains to Defendant Snohomish County, Defendant Snohomish County admits and affirmatively
23
     alleges that patrol deputies are equipped with pepper spray, Tasers, batons, and flashlights.
24
     Defendant Snohomish County admits and affirmatively alleges that a number of means to subdue
25
     a resisting subject are available to law enforcement officers. However, Defendant Snohomish
26

27
                                                                                SNOHOMISH COUNTY
     AMENDED ANSWER OF DEFENDANT SNOHOMISH                           PROSECUTING ATTORNEY - CIVIL DIVISION
     COUNTY TO THE THIRD AMENDED COMPLAINT - 13                         Robert J. Drewel Bldg., 8th Floor, M/S 504
     2:19-cv-00873-TSZ                                                            3000 Rockefeller Ave
                                                                         EVERETT, WASHINGTON 98201-4060
                                                                           (425)388-6330/FAX: (425)388-6333
     County lacks sufficient information to form a belief as to the allegation whether measures were
1

2    indicated by the situation presented to Deputy Stich and therefore deny the same. Any different

3    or remaining allegations are denied.
4
            62.     Answering paragraph 62 of the Third Amended Complaint, Defendant Snohomish
5
     County admits Sergeant Johnson, Sergeant Fortney, Deputy Miner and Deputy Woodson were
6
     arriving at the scene as the incident was occurring, but is without information sufficient to form
7

8
     the basis of a belief in truth of the allegation they would have been available to assist in non-

9    specified alternatives to lethal force and therefore denies the allegations.
10          63.     Answering paragraph 63 of the Third Amended Complaint, the paragraph consists
11
     of allegations regarding a defendant other than Snohomish County, no response is required. In
12
     addition, the paragraph contains legal averments not requiring an answer. If an answer of
13
     Snohomish County is required regarding allegations against another Defendant, Defendant
14

15   Snohomish County is without information sufficient to form the basis of a belief in the allegations

16   and therefore denies the allegations.
17
            64.     Answering paragraph 64 of the Third Amended Complaint, Defendant Snohomish
18
     County affirmatively alleges and admits the Sheriff of Snohomish County is an independently
19
     elected officer of Snohomish County.
20

21          65.     Answering paragraph 65 of the Third Amended Complaint, the paragraph

22   Defendant Snohomish County denies the allegations.
23
            66.     Answering paragraph 66 of the Third Amended Complaint, Snohomish County
24
     denies the allegations.
25

26

27
                                                                                SNOHOMISH COUNTY
     AMENDED ANSWER OF DEFENDANT SNOHOMISH                           PROSECUTING ATTORNEY - CIVIL DIVISION
     COUNTY TO THE THIRD AMENDED COMPLAINT - 14                         Robert J. Drewel Bldg., 8th Floor, M/S 504
     2:19-cv-00873-TSZ                                                            3000 Rockefeller Ave
                                                                         EVERETT, WASHINGTON 98201-4060
                                                                           (425)388-6330/FAX: (425)388-6333
            67.     Answering paragraph 67 of the Third Amended Complaint, the paragraph consists
1

2    of allegations regarding a defendant other than Snohomish County, no response is required. If

3    an answer of Snohomish County is required regarding allegations against another Defendant,
4
     Defendant Snohomish County is without information sufficient to form the basis of a belief in the
5
     allegations and therefore denies the allegations.
6
            68.     Answering paragraph 68 of the Third Amended Complaint, the paragraph contains
7

8
     a legal averment not requiring an answer. To the extent an answer is required, Defendant

9    Snohomish County denies.
10          69.     Answering paragraph 69 of the Third Amended Complaint, the paragraph contains
11
     a legal averment not requiring an answer. To the extent an answer is required, Defendant
12
     Snohomish County denies.
13
            70.     Answering paragraph 70 of the Third Amended Complaint, the paragraph consists
14

15   of allegations regarding a defendant other than Snohomish County, no response is required. In

16   addition, the paragraph contains legal averments not requiring an answer. To the extent an answer
17
     is required, Defendant Snohomish County denies.
18
            71.     Answering paragraph 71 of the Third Amended Complaint, the paragraph consists
19
     of allegations regarding a defendant other than Snohomish County, no response is required. In
20

21   addition, the paragraph contains legal averments not requiring an answer. To the extent an answer

22   is required, Defendant Snohomish County denies. By way of further answer, the County states
23
     that the United States Supreme Court has not recognized such a claim.
24

25

26

27
                                                                             SNOHOMISH COUNTY
     AMENDED ANSWER OF DEFENDANT SNOHOMISH                        PROSECUTING ATTORNEY - CIVIL DIVISION
     COUNTY TO THE THIRD AMENDED COMPLAINT - 15                      Robert J. Drewel Bldg., 8th Floor, M/S 504
     2:19-cv-00873-TSZ                                                         3000 Rockefeller Ave
                                                                      EVERETT, WASHINGTON 98201-4060
                                                                        (425)388-6330/FAX: (425)388-6333
             72.    Answering paragraph 72 of the Third Amended Complaint, the paragraph consists
1

2    of legal averments, no response is required. To the extent an answer is required, Defendant

3    Snohomish County denies.
4
             73.    Answering paragraph 73 of the Third Amended Complaint, Defendant Snohomish
5
     County admits Mr. Peters was transported to Harborview Medical Center in Seattle and died. The
6
     remaining allegations are regarding a defendant other than Snohomish County, If an answer from
7

8
     Snohomish County is required as to another defendant, Defendant Snohomish County is without

9    information sufficient to form a basis of a belief in the truth of the allegations and denies the
10   same.
11
             74.    Answering paragraph 74 of the Third Amended Complaint, Defendant Snohomish
12
     County is without information sufficient to form the basis of a belief in truth of the allegations
13
     and therefore denies.
14

15           75.    Answering paragraph 75 of the Third Amended Complaint, Defendant Snohomish

16   County affirmatively alleges and admits on information and belief, on November 27, 2018, the
17
     Snohomish County Sheriff initially issued an order to Deputy Wallin to provide an involuntary
18
     statement to SMART investigators regarding the incident under Garrity v. NJ, 385 U.S. 493, 87
19
     S.Ct. 616 (1967) and its progeny. Defendant Snohomish County further affirmatively alleges and
20

21   admits, the Garrity order pertaining to the SMART investigation was rescinded on December 6,

22   2018.
23
             76.    Answering paragraph 76 of the Third Amended Complaint, the paragraph consists
24
     of allegations regarding a defendant other than Snohomish County, no response is required. If an
25
     answer of Snohomish County is required regarding allegations against another Defendant,
26

27
                                                                              SNOHOMISH COUNTY
     AMENDED ANSWER OF DEFENDANT SNOHOMISH                         PROSECUTING ATTORNEY - CIVIL DIVISION
     COUNTY TO THE THIRD AMENDED COMPLAINT - 16                       Robert J. Drewel Bldg., 8th Floor, M/S 504
     2:19-cv-00873-TSZ                                                          3000 Rockefeller Ave
                                                                       EVERETT, WASHINGTON 98201-4060
                                                                         (425)388-6330/FAX: (425)388-6333
     Defendant Snohomish County is without information sufficient to form the basis of a belief in the
1

2    allegations and therefore denies the allegations.

3           77.     Answering paragraph 77 of the Third Amended Complaint, the paragraph consists
4
     of allegations regarding a defendant other than Snohomish County, no response is required. If an
5
     answer of Snohomish County is required regarding allegations against another Defendant,
6
     Defendant Snohomish County is without information sufficient to form the basis of a belief as to
7

8
     the truth of the allegations and therefore denies the allegations.

9           78.     Answering paragraph 78 of the Third Amended Complaint, Defendant Snohomish
10   County denies Plaintiffs have fairly and accurately characterized the content of the November 27,
11
     2018 order given to Deputy Wallin. All remaining allegations are denied.
12
            79.     Answering paragraph 79 of the Third Amended Complaint, Defendant Snohomish
13
     County denies Plaintiffs have fairly and accurately characterized the content of the November 27,
14

15   2018 order given to Deputy Wallin. All remaining allegations are denied.

16          80.     Answering paragraph 80 of the Third Amended Complaint, Defendant Snohomish
17
     County denies Plaintiffs have fairly and accurately characterized the contents of any orders under
18
     Garrity order given to Deputy Wallin. Defendant Snohomish County affirmatively alleges and
19
     admits Defendant Snohomish County advised Deputy Wallin of Garrity rights as they pertain to
20

21   Snohomish County as his employer in May 2019. All remaining allegations are denied.

22          81.     Answering paragraph 81 of the Third Amended Complaint, Defendant Snohomish
23
     County understands Plaintiffs to be referring to RCW 36.28.010 which describes the Sheriff as
24
     the chief executive officer and conservatory of the peace of the county, Defendant Snohomish
25
     County admits the Sheriff’s duties are delineated in RCW 28.010.
26

27
                                                                                SNOHOMISH COUNTY
     AMENDED ANSWER OF DEFENDANT SNOHOMISH                           PROSECUTING ATTORNEY - CIVIL DIVISION
     COUNTY TO THE THIRD AMENDED COMPLAINT - 17                         Robert J. Drewel Bldg., 8th Floor, M/S 504
     2:19-cv-00873-TSZ                                                            3000 Rockefeller Ave
                                                                         EVERETT, WASHINGTON 98201-4060
                                                                           (425)388-6330/FAX: (425)388-6333
            82.     Answering paragraph 82 of the Third Amended Complaint, Defendant Snohomish
1

2    County affirmatively alleges and admits the Sheriff and his delegees are responsible for

3    administration and management of the Snohomish County Sheriff’s Office.
4
            83.     Answering paragraph 83 of the Third Amended Complaint, the paragraph contains
5
     legal averments, no response is required.
6
            84.     Answering paragraph 84 of the Third Amended Complaint, the paragraph contains
7

8
     legal averments, no response is required.

9           85.     Answering paragraph 85 of the Third Amended Complaint, Defendant Snohomish
10   County affirmatively alleges and admits the Snohomish County Sheriff enacts policy and
11
     procedures for the Snohomish County Sheriff’s Office and the policy manual is titled, SCSO Law
12
     Enforcement Policy Manual. All remaining allegations are denied.
13
            86.     Answering paragraph 86 of the Third Amended Complaint, Defendant Snohomish
14

15   County denies Plaintiffs have fairly and accurately characterized the contents of Article 18,

16   paragraph 18.1.9    of the Collective Bargaining Agreement. Defendant Snohomish County
17
     affirmatively alleges and admits a Collective Bargaining Agreement is in effect between
18
     Snohomish County and the Snohomish County Deputy Sheriff’s Association.                          Defendant
19
     Snohomish County further affirmatively alleges and admits Article 18, paragraph 18.1.9 of the
20

21   Collective Bargaining Agreement addresses employee rights in internal investigations and

22   informs deputies of potential disciplinary consequences of providing or not providing a statement.
23
     All remaining or differing allegations are denied.
24
            87.     Answering paragraph 87 of the Third Amended Complaint, Defendant Snohomish
25
     County denies Plaintiffs have fairly and accurately characterized the contents of section 1019.7.3
26

27
                                                                              SNOHOMISH COUNTY
     AMENDED ANSWER OF DEFENDANT SNOHOMISH                         PROSECUTING ATTORNEY - CIVIL DIVISION
     COUNTY TO THE THIRD AMENDED COMPLAINT - 18                       Robert J. Drewel Bldg., 8th Floor, M/S 504
     2:19-cv-00873-TSZ                                                          3000 Rockefeller Ave
                                                                       EVERETT, WASHINGTON 98201-4060
                                                                         (425)388-6330/FAX: (425)388-6333
     of the SCSO Law Enforcement Policy Manual. Defendant Snohomish County affirmatively
1

2    alleges and admits section 1019.7.3 of the SCSO Law Enforcement Policy addresses the rights

3    and responsibilities of employees in Snohomish County Sheriff’s Office internal investigations
4
     including the requirement that employees cooperate in any internal investigations, and section
5
     1019.7.3 advises employees of disciplinary consequences of failing to cooperate with internal
6
     investigations. Any differing or remaining allegations in paragraph 87 are denied.
7

8
            88.     Answering paragraph 88 of the Third Amended Complaint, Defendant Snohomish

9    County denies the allegations.
10          89. Answering paragraph 89 of the Third Amended Complaint, Defendant Snohomish
11
     County denies the allegations.
12
            90. Answering paragraph 90 of the Third Amended Complaint, Defendant Snohomish
13
     County denies the allegations.
14

15          91.     Answering paragraph 91 of the Third Amended Complaint, Defendant Snohomish

16   County denies the allegations.
17
            92.     Answering paragraph 92 of the Third Amended Complaint, Defendant Snohomish
18
     County denies the allegations
19
            93.     Answering paragraph 93 of the Third Amended Complaint, Defendant Snohomish
20

21   County denies the allegations.

22          94.     Answering paragraph 94 of the Third Amended Complaint, Defendant Snohomish
23
     County denies the allegations
24
            95.     Answering paragraph 95 of the Third Amended Complaint, Defendant Snohomish
25
     County denies the allegations.
26

27
                                                                             SNOHOMISH COUNTY
     AMENDED ANSWER OF DEFENDANT SNOHOMISH                        PROSECUTING ATTORNEY - CIVIL DIVISION
     COUNTY TO THE THIRD AMENDED COMPLAINT - 19                      Robert J. Drewel Bldg., 8th Floor, M/S 504
     2:19-cv-00873-TSZ                                                         3000 Rockefeller Ave
                                                                      EVERETT, WASHINGTON 98201-4060
                                                                        (425)388-6330/FAX: (425)388-6333
            96.     Answering paragraph 96 of the Third Amended Complaint, the paragraph consists
1

2    of allegations regarding a defendant other than Snohomish County. If an answer of Snohomish

3    County is required regarding allegations against another Defendant, Defendant Snohomish
4
     County denies the allegations.
5
            97.     Answering paragraph 97 of the Third Amended Complaint, to the extent this
6
     paragraph consists of allegations regarding a defendant other than Snohomish County, no
7

8
     response is required. If an answer of Defendant Snohomish County is required regarding

9    allegations against another defendant, Defendant Snohomish County denies the allegations. To
10   the extent this paragraph pertains to Defendant Snohomish County, Defendant Snohomish County
11
     denies the allegations.
12
            98.     Answering paragraph 98 of the Third Amended Complaint, Defendant Snohomish
13
     County denies the allegations.
14

15          99.     Answering paragraph 99 of the Third Amended Complaint, Defendant Snohomish

16   County denies the allegations.
17
            100.    Answering paragraph 100 of the Third Amended Complaint, Defendant
18
     Snohomish County denies the allegations.
19
            101.    Answering paragraph 101 of the Third Amended Complaint, Defendant
20

21   Snohomish County denies Plaintiffs have fairly and accurately characterized the contents of the

22   January 21, 2016 order for internal investigation. Defendant Snohomish County affirmatively
23
     alleges and admits an internal investigation was ordered on January 21, 2016 arising out of Deputy
24
     Wallin’s handling of an arrest of a driver after a pursuit which occurred on January 6, 2016. All
25
     remaining or differing allegations are denied.
26

27
                                                                              SNOHOMISH COUNTY
     AMENDED ANSWER OF DEFENDANT SNOHOMISH                         PROSECUTING ATTORNEY - CIVIL DIVISION
     COUNTY TO THE THIRD AMENDED COMPLAINT - 20                       Robert J. Drewel Bldg., 8th Floor, M/S 504
     2:19-cv-00873-TSZ                                                          3000 Rockefeller Ave
                                                                       EVERETT, WASHINGTON 98201-4060
                                                                         (425)388-6330/FAX: (425)388-6333
               102.   Answering paragraph 102 of the Third Amended Complaint, Defendant
1

2    Snohomish County denies Plaintiffs have fairly and accurately characterized the contents of the

3    January 21, 2016 internal investigation. Defendant is without information sufficient to form the
4
     basis of a belief in the truth of the remaining allegations and therefore denies the same.
5
               103.   Answering paragraph 103 of the Third Amended Complaint, Defendant
6
     Snohomish County denies Plaintiffs have fairly and accurately characterized the contents of the
7

8
     January 21, 2016 internal investigation. Defendant is without information sufficient to form the

9    basis of a belief in the truth of the remaining allegations and therefore denies the same.
10             104. Answering paragraph 104 of the Third Amended Complaint, on information and
11
     belief, Defendant Snohomish County affirmatively alleges and admits Defendant Snohomish
12
     County was concerned from an officer safety perspective about the tactics used in the January 6,
13
     2016 incident. Defendant Snohomish County denies the remainder of the allegations.
14

15             105.   Answering paragraph 105 of the Third Amended Complaint, Defendant

16   Snohomish County denies Plaintiffs have fairly and accurately characterized the contents and
17
     conclusions reached in the January 21, 2016 internal investigation. All remaining allegations are
18
     denied.
19
               106.   Answering paragraph 106 of the Third Amended Complaint, the allegations in
20

21   paragraph 106 of the Third Amended Complaint are directed at a defendant other than Snohomish

22   County. If an answer of Snohomish County is required regarding allegations against another
23
     Defendant, Defendant Snohomish County affirmatively alleges and admits Deputy Wallin was
24
     involved in an arrest of a suspect and Deputy Wallin deployed his K-9 during the arrest.
25

26

27
                                                                               SNOHOMISH COUNTY
     AMENDED ANSWER OF DEFENDANT SNOHOMISH                          PROSECUTING ATTORNEY - CIVIL DIVISION
     COUNTY TO THE THIRD AMENDED COMPLAINT - 21                        Robert J. Drewel Bldg., 8th Floor, M/S 504
     2:19-cv-00873-TSZ                                                           3000 Rockefeller Ave
                                                                        EVERETT, WASHINGTON 98201-4060
                                                                          (425)388-6330/FAX: (425)388-6333
     Defendant Snohomish County is without information sufficient to form the basis of a belief as to
1

2    the truth of the remainder of the allegations and therefore denies the allegations.

3           107.    Answering paragraph 107 of The Third Amended Complaint, Defendant
4
     Snohomish County affirmatively alleges and admits an investigation of the circumstances of the
5
     June 20, 2017 arrest was undertaken to review compliance with applicable policy. All remaining
6
     allegations are denied.
7

8
            108.    Answering paragraph 108 of The Third Amended Complaint, Defendant

9    Snohomish County denies Plaintiffs have fairly and accurately characterized the conclusions of
10   the June 20, 2017 internal investigation. Defendant Snohomish County affirmatively alleges and
11
     admits Deputy Wallin received a letter of reprimand on December 19, 2018 for violation of the
12
     Snohomish County Sheriff’s Office Policy and Procedures #41.2.2 Knowing, Observing and
13
     Obeying all Written Directives, Policies, and Procedures: a. 300.2.1 Use of Force to Effect an
14

15   Arrest, Detention, or to Conduct a Search.” All remaining allegations are denied.

16          109.    Answering paragraph 109 of the Third Amended Complaint, Defendant denies the
17
     allegations.
18
            110.    Answering paragraph 110 of the Third Amended Complaint, Defendant
19
     Snohomish County denies the allegations.
20

21          111.    Answering paragraph 111 of the Third Amended Complaint, Defendant

22   Snohomish County denies the allegations.
23
            112.    Answering paragraph 112, of the Third Amended Complaint Defendant
24
     Snohomish County denies the allegations.
25

26

27
                                                                               SNOHOMISH COUNTY
     AMENDED ANSWER OF DEFENDANT SNOHOMISH                          PROSECUTING ATTORNEY - CIVIL DIVISION
     COUNTY TO THE THIRD AMENDED COMPLAINT - 22                        Robert J. Drewel Bldg., 8th Floor, M/S 504
     2:19-cv-00873-TSZ                                                           3000 Rockefeller Ave
                                                                        EVERETT, WASHINGTON 98201-4060
                                                                          (425)388-6330/FAX: (425)388-6333
            113.    Answering paragraph 113, of the Third Amended Complaint Defendant
1

2    Snohomish County denies the allegations.

3           114.    Answering paragraph 114, of the Third Amended Complaint, Defendant
4
     Snohomish County denies the allegations.
5
                                  V.      FIRST CAUSE OF ACTION
6
            115.    Answering paragraph 115 of The Third Amended Complaint, Defendant
7

8
     Snohomish County incorporates its admissions and denials as set forth above.

9           116.    Answering paragraph 116 of the Third Amended Complaint, to the extent
10   paragraph 116 consists of allegations pertaining to a defendant other than Snohomish County, no
11
     response is required. This paragraph also consists of legal averments to which no response is
12
     required. To the extent a response is required of Defendant Snohomish County regarding
13
     allegations against a defendant other than Snohomish County, Defendant Snohomish County
14

15   denies the allegations, and to the extent this paragraph is directed at Defendant Snohomish

16   County, Defendant Snohomish County denies.
17
            117.    Answering paragraph 117 of The Third Amended Complaint, to the extent
18
     paragraph 117 consists of allegations pertaining to a defendant other than Snohomish County, no
19
     response is required. This paragraph also consists of legal averments to which no response is
20

21   required. To the extent a response is required of Defendant Snohomish County regarding

22   allegations against a defendant other than Snohomish County, Defendant Snohomish County
23
     denies the allegations, and to the extent this paragraph is directed at Defendant Snohomish
24
     County, Defendant Snohomish County denies.
25
            118. Answering paragraph 118 of The Third Amended Complaint, Defendant
26

27
                                                                            SNOHOMISH COUNTY
     AMENDED ANSWER OF DEFENDANT SNOHOMISH                       PROSECUTING ATTORNEY - CIVIL DIVISION
     COUNTY TO THE THIRD AMENDED COMPLAINT - 23                     Robert J. Drewel Bldg., 8th Floor, M/S 504
     2:19-cv-00873-TSZ                                                        3000 Rockefeller Ave
                                                                     EVERETT, WASHINGTON 98201-4060
                                                                       (425)388-6330/FAX: (425)388-6333
     Snohomish County is without information sufficient to form a basis in a belief as to the truth of
1

2    the allegations and therefore denies the allegations.

3                                  VI.     SECOND CAUSE OF ACTION
4
            119.    Answering paragraph 119, of The Third Amended Complaint, Defendant
5
     Snohomish County incorporates its admissions and denials as set forth above.
6
            120.    Answering paragraph of The Third Amended Complaint, to the extent paragraph
7

8
     120 consists of allegations pertaining to a defendant other than Snohomish County, no response

9    is required. This paragraph also consists of legal averments to which no response is required. To
10   the extent a response is required of Defendant Snohomish County regarding allegations against a
11
     defendant other than Snohomish County, Defendant Snohomish County denies the allegations,
12
     and to the extent this paragraph is directed at Defendant Snohomish County, Defendant
13

14
     Snohomish County denies.

15          121.    Answering paragraph 121 of The Third Amended Complaint, Defendant

16   Snohomish County denies the allegations.
17
                                    VII.    THIRD CAUSE OF ACTION
18
            122.     Answering paragraph 122, of The Third Amended Complaint, Defendant
19
     Snohomish County incorporates its admissions and denials as set forth above.
20

21          123.     Answering paragraph 123, of The Third Amended Complaint, Defendant

22   Snohomish County denies.
23
            124.     Answering paragraph 124, of The Third Amended Complaint, Defendant
24
     Snohomish County denies.
25

26

27
                                                                             SNOHOMISH COUNTY
     AMENDED ANSWER OF DEFENDANT SNOHOMISH                        PROSECUTING ATTORNEY - CIVIL DIVISION
     COUNTY TO THE THIRD AMENDED COMPLAINT - 24                      Robert J. Drewel Bldg., 8th Floor, M/S 504
     2:19-cv-00873-TSZ                                                         3000 Rockefeller Ave
                                                                      EVERETT, WASHINGTON 98201-4060
                                                                        (425)388-6330/FAX: (425)388-6333
                                       VIII. RELIEF REQUESTED
1

2       Answering the request for relief, Defendant Snohomish County denies that the request for

3    relief should be granted.
4
                                     IX.    AFFIRMATIVE DEFENSES
5
            Having fully answered Plaintiffs’ Third Amended Complaint, Defendant asserts that
6
     discovery and investigation may reveal that any one or more of the following affirmative defenses
7

8
     should be available to it in this case. Defendant therefore asserts the following affirmative

9    defenses in order to preserve the right to assert them. If the facts warrant, Defendant may
10   withdraw any of these affirmative defenses as deemed appropriate. Further, Defendant reserves
11
     the right to amend this Answer to assert additional defenses, cross claims, counterclaims, or other
12
     defenses.
13

14
            By way of further answer and affirmative defenses, Defendant Snohomish County

15   alleges:

16      1. Failure to State a Claim Upon Which Relief can be Granted. Plaintiff has failed to allege
17
     facts of an official policy, custom, or practice, or of individual wrongdoing that would sustain
18
     a § 1983 claim against a Snohomish County or its employees
19
        2. Proximate Cause. Plaintiffs cannot show that the alleged negligent and/or intentional
20

21   acts or omissions or the alleged violations of the civil rights was a proximate cause of injury

22   and damage to the Plaintiffs.
23
        3. Failure to Show Damages. Plaintiffs cannot show any monetary damages resulting from
24
     Defendant Snohomish County’s alleged acts or failure to act.
25

26

27
                                                                               SNOHOMISH COUNTY
     AMENDED ANSWER OF DEFENDANT SNOHOMISH                          PROSECUTING ATTORNEY - CIVIL DIVISION
     COUNTY TO THE THIRD AMENDED COMPLAINT - 25                        Robert J. Drewel Bldg., 8th Floor, M/S 504
     2:19-cv-00873-TSZ                                                           3000 Rockefeller Ave
                                                                        EVERETT, WASHINGTON 98201-4060
                                                                          (425)388-6330/FAX: (425)388-6333
        4. Comparative Fault. The damages, if any, were caused by decedent’s own activities,
1

2    including the commission of a felony, which bar his right to recovery in this case, and/or the

3    law of comparative fault applies.
4
        5. Good Faith. Defendant Snohomish County at all times acted in good faith in the
5
     performance of duties and is therefore immune from suit for the matters charged in The Third
6
     Amended Complaint.
7

8
        6. Justification. Defendants’ actions and conduct toward Plaintiff were justified.

9       7. Reasonable Exercise of Judgment. Defendant Snohomish County’s actions manifested
10   a reasonable exercise of judgment and discretion by authorized public officials and were made
11
     in the exercise of governmental authority entrusted to them by law. Such actions are neither
12
     tortious nor actionable.
13
        8. Qualified Immunity. Individual actors are immune from suit for the matters charged in
14

15   that the individuals are entitled to qualified immunity.

16      9. Failure to Mitigate. The claims are barred or should be reduced by any failure to
17
     mitigate damages.
18
        10. Failure to State a Claim of a Constitutional Violation. The Third Amended Complaint
19
     fails, in whole or in part, to state a claim of a Constitutional violation upon which relief can be
20

21   granted.

22      11. Failure to State a Claim for Municipal Liability. The Third Amended Complaint fails,
23
     in whole or in part, to state a claim for municipal liability under 42 U.S.C. §1983 against
24
     Defendant Snohomish County upon which relief can be granted.
25

26

27
                                                                                SNOHOMISH COUNTY
     AMENDED ANSWER OF DEFENDANT SNOHOMISH                           PROSECUTING ATTORNEY - CIVIL DIVISION
     COUNTY TO THE THIRD AMENDED COMPLAINT - 26                         Robert J. Drewel Bldg., 8th Floor, M/S 504
     2:19-cv-00873-TSZ                                                            3000 Rockefeller Ave
                                                                         EVERETT, WASHINGTON 98201-4060
                                                                           (425)388-6330/FAX: (425)388-6333
        12. Reservation of Right to Assert Additional Affirmative Defenses. Defendant Snohomish
1

2    County reserves the right to assert additional affirmative defenses after having the opportunity

3    to engage in discovery.
4
                                       X.   PRAYER FOR RELIEF
5
            WHEREFORE, Defendant prays for the following relief:
6
            1.      Dismissal of Plaintiffs’ Third Amended Complaint with prejudice and that
7

8
     Plaintiff take nothing thereby;

9           2.      If necessary, determination of the percentage of total fault which is attributable to
10   each and every entity that caused the damages and/or injuries, if any, as provided in RCW
11
     4.22.070;
12
            3.      Award to Snohomish County its statutory costs and reasonable attorney fees to the
13

14
     extent recoverable at law or equity; and

15          4.      Provide such other relief as the Court deems just and proper.

16          DATED this 6th day of September, 2019.
17
                                        ADAM CORNELL
18                                      Snohomish County Prosecuting Attorney

19                                      s/Bridget E. Casey
                                        BRIDGET E. CASEY, WSBA No. 30459
20
                                        JOSEPH B. GENSTER, WSBA No. 14968
21                                      KATHERINE H. BOSCH, WSBA No. 43122
                                        Deputy Prosecuting Attorneys
22                                      Attorneys for Defendant Snohomish County
                                        Snohomish County Prosecuting Attorney – Civil Division
23
                                        3000 Rockefeller Ave., M/S 504
24                                      Everett, Washington 98201
                                        Phone: (425) 388-6330 / Fax: (425) 388-6333
25                                      bcasey@snoco.org
                                        jgenster@snoco.org
26
                                        kbosch@snoco.org
27
                                                                              SNOHOMISH COUNTY
     AMENDED ANSWER OF DEFENDANT SNOHOMISH                         PROSECUTING ATTORNEY - CIVIL DIVISION
     COUNTY TO THE THIRD AMENDED COMPLAINT - 27                       Robert J. Drewel Bldg., 8th Floor, M/S 504
     2:19-cv-00873-TSZ                                                          3000 Rockefeller Ave
                                                                       EVERETT, WASHINGTON 98201-4060
                                                                         (425)388-6330/FAX: (425)388-6333
1
                                    DECLARATION OF SERVICE
2
            I, Teresa Kranz, hereby declare that I am an employee of the Civil Division of the
3
     Snohomish County Prosecuting Attorney, and that on the 6th day of September, 2019, I caused
4

5
     to be served this Amended Answer of Defendant Snohomish County to The Third Amended

6    Complaint on the following party by the method indicated:
7            Jeffery M. Campiche                           Electronic Filing (CM/ECF)
8
             Philip G. Arnold                              Facsimile:
             Jacqueline Hackler                            E-mail
9            Campiche Arnold, PLLC                         U.S. Mail
             1201 Third Avenue, Suite 3810                 Hand Delivery
10           Seattle, WA 98101                             Messenger Service
11
             jcampiche@campichearnold.com
             parnold@campichearnold.com
12           jhackler@campichearnold.com
             Attorneys for Plaintiffs
13
             Shannon Ragonesi                              Electronic Filing (CM/ECF)
14
             Keating, Bucklin & McCormack,                 Facsimile:
15           Inc., P.S.                                    E-mail
             801 Second Avenue, Ste. 1210                  U.S. Mail
16           Seattle, WA 98104                             Hand Delivery
             sragonesi@kbmlawyers.com                      Messenger Service
17
             Attorney for Arthur J. Wallin
18
            I declare under the penalty of perjury of the laws of the State of Washington that
19
     the foregoing is true and correct to the best of my knowledge.
20

21          SIGNED at Everett, Washington, this 6th day of September, 2019.

22
                                                  s/Teresa Kranz
23
                                                  Teresa Kranz, Legal Assistant
24

25

26

27
                                                                             SNOHOMISH COUNTY
     AMENDED ANSWER OF DEFENDANT SNOHOMISH                        PROSECUTING ATTORNEY - CIVIL DIVISION
     COUNTY TO THE THIRD AMENDED COMPLAINT - 28                      Robert J. Drewel Bldg., 8th Floor, M/S 504
     2:19-cv-00873-TSZ                                                         3000 Rockefeller Ave
                                                                      EVERETT, WASHINGTON 98201-4060
                                                                        (425)388-6330/FAX: (425)388-6333
